COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER REQUESTING SUPPLEMENTAL BRIEFING

Appellate case name:      Hassell Construction Co. Inc., derivatively by and through its
                          shareholder, Royce Hassell; R. Hassell & Company, Inc., and R.
                          Hassell Builders, Inc. v. Springwoods Realty Company, Springwoods
                          Realty, Inc., Harris County Improvement District #18, Walter P.
                          Moore & Associates, Inc., d/b/a Walter P. Moore and Costello, Inc.

Appellate case number:    01-17-00822-CV

Trial court case number: 2016-85276

Trial court:              333rd District Court of Harris County

        On May 13, 2022, Appellees Springwoods Realty Company and Springwoods Realty, Inc.,
(collectively, “Springwoods”) filed a motion to dismiss Appellant Hassell Construction Company,
Inc.’s (“HCCI”) pending appeal as moot in light of a Release and Settlement Agreement executed
among HCCI, Springwoods, and Harris County Improvement District #18 (“District”) on June 27,
2018 and a Final Judgment entered on July 10, 2018 in Cause No. 2016-84811, styled Hassell
Construction Co., Inc. v. Springwoods Realty, Inc. and Harris County Improvement District #18
dismissing with prejudice all claims asserted by HCCI, Springwoods, and the District against one
another in that action (“Second Lawsuit”).1
        The parties and causes of action asserted in the present appeal overlap extensively with
those asserted in the Second Lawsuit. HCCI filed the Second Lawsuit on December 9, 2016,
against Springwoods and the District for breach of the 2011 construction contract between HCCI
and the District regarding construction of the Springwoods Village Parkway and related water and
sanitary sewer lines, paving, and traffic and drainage improvements in Harris County, Texas
(“Contract”). In the alternative, HCCI sought recovery against the District under Texas Local
Government Code section 271.153(a)(2) and against Springwoods for assumpsit, quantum meruit,
and unjust enrichment for the value of the work HCCI provided under the Contract. Springwoods
asserted counterclaims against HCCI for breach of the Contract and “misrepresentation and

1
       Springwoods also argues that several points of error asserted by Appellants HCCI, R. Hassell &
       Company, Inc., and R. Hassell Builders, Inc. have been rendered moot by this Court’s disposition
       in the related appeal R. Hassell & Co., Inc. v. Springwoods Realty Co., No. 01-17-00154-CV, 2018
       WL 1864627 (Tex. App.—Houston [1st Dist.] Apr. 19, 2018, pet. denied) (mem. op.), and thus,
       these points of error should be overruled.
omission liability.”2 Appellants R. Hassell & Company, Inc. and R. Hassell Builders, Inc. were
not parties to the Second Lawsuit.
        On December 12, 2016, HCCI, R. Hassell & Company, Inc., and R. Hassell Builders, Inc.
(collectively “Appellants”) filed the instant lawsuit against Springwoods, the District, Walter P.
Moore & Associates, Inc., d/b/a Walter P. Moore (“WPM”), and Costello, Inc. seeking to recover
damages for the increased costs they allegedly incurred in performing the same Contract involved
in the Second Lawsuit. Royce Hassell filed this suit derivatively on behalf of HCCI, the same
Plaintiff in the Second Lawsuit. Appellants sued Springwoods, the District, WPM, and Costello
for breach of the Contract. In the alternative, Appellants sought recovery against the District under
Texas Local Government Code section 271.153(a)(2) and against Springwoods, the District,
WPM, and Costello for assumpsit, quantum meruit, and unjust enrichment to recover the full value
of the work performed under the Contract less amounts, if any, already paid. Appellants also
asserted claims for common law fraud, fraud by nondisclosure, fraud in the inducement, and
conspiracy to defraud against Springwoods, the District, WPM, and Costello.3
        In light of the similarities between the claims asserted by HCCI in the Second Lawsuit and
those asserted by Appellants in the present appeal, all of which stem from or relate to the Contract,
and the July 10, 2018 Final Judgment in the Second Lawsuit dismissing all claims asserted by
HCCI, Springwoods, and the District against one another with prejudice (the “Final Judgment”),
the parties are ordered to file supplemental briefing addressing the impact the Final Judgment had
on this Court’s jurisdiction over the present appeal and whether the appeal has become moot, in
part, as a result of such Final Judgment.
         Specifically, the parties are directed to address the impact, if any, the Final Judgment had
on:
      (1) HCCI’s claims in this appeal for breach of contract, assumpsit, quantum meruit, unjust
          enrichment, common law fraud, fraud by nondisclosure, fraud in the inducement, and
          conspiracy to defraud asserted against Springwoods, the District, and WPM; and
      (2) R. Hassell & Co., Inc.’s and R. Hassell Builders, Inc.’s claims in this appeal for breach of
          contract, assumpsit, quantum meruit, unjust enrichment, common law fraud, fraud by
          nondisclosure, fraud in the inducement, and conspiracy to defraud asserted against
          Springwoods, the District, and WPM.
        The supplemental briefs may be in the form of a letter brief, but in no event shall any brief
exceed 2,500 words. Appellants’ supplemental brief is due on or before June 13, 2022.
Appellees’ supplemental briefs are due on or before June 23, 2022. Appellants may file a reply
brief, but in no event shall the reply brief exceed 1,250 words. Appellants’ reply brief, if any, is
due on or before June 28, 2022.
        The Court will not consider any documents attached to the requested briefs or cited therein
that are not included in the appellate record. See TEX. R. APP. P. 38.7 (“A brief may be amended
or supplemented whenever justice requires, on whatever reasonable terms the court may
2
         The District and Springwoods also asserted third-party claims against Walter P. Moore &
         Associates, Inc., d/b/a Walter P. Moore and Costello, Inc., but later nonsuited their claims against
         those parties.
3
         Although it is not clear from the pleadings, it is the Court’s understanding for purposes of the
         requested briefing that Appellants are asserting all claims against all Appellees.
prescribe.”). Any brief that exceeds the applicable word limit will be automatically struck. No
extensions of word limits will be granted. Barring extraordinary circumstances, no extensions of
time will be granted.

       It is so ORDERED.


Judge’s signature:    ____/s/ Veronica Rivas-Molloy________
                       Acting for the Court

Date: __June 2, 2022__

Panel consists of Justices Kelly, Countiss, and Rivas-Molloy.